Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 4/23/2021 and subsequent Preliminary Amendment filed 4/23/2021.
Claims 1-20 are pending for this examination.
Claims 1-4, 6-12, 14, and 16-20 were amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,393 (parent application s/n 16/658,474). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-20 of U.S. Patent No. 10,990,393 (parent application s/n 16/658,474), as shown below, and as such would be anticipated by the claims of U.S. Patent No. 10,990,393 (parent application s/n 16/658,474): 
Claims
Instant Application
Claims
U.S. Patent No. 10,990,393 (parent application s/n 16/658,474)
Independent claim 1
A method of address-based filtering for load/store speculation, the method comprising: 

determining whether a physical address has previously been generated for an instruction that is dependent on an ordering check triggering transaction; and 

in response to determining that a physical address has not been previously generated for the instruction dependent upon the ordering check triggering transaction, bypassing a lookup operation in an ordering violation memory structure to determine whether the instruction dependent upon the ordering check triggering transaction is currently in-flight.
Independent claim 1
A method of address-based filtering for load/store speculation, the method comprising: 

maintaining a filtering table comprising table entries associated with ranges of addresses; 

in response to receiving an ordering check triggering transaction, querying the filtering table using a target address of the ordering check triggering transaction to determine if an instruction dependent upon the ordering check triggering transaction has previously been generated a physical address; and 

in response to determining that the filtering table lacks an indication that the instruction dependent upon the ordering check triggering transaction has previously been generated a physical address, bypassing a lookup operation in an ordering violation memory structure to determine whether the instruction dependent upon the ordering check triggering transaction is currently in-flight.
Analysis 
Examiner points out that the instant claims are a broader version of the claims seen in U.S. Patent No. 10,990,393 (parent application s/n 16/658,474), and thus would be anticipated by the claims of U.S. Patent No. 10,990,393 (parent application s/n 16/658,474).
Independent claim 11
A load store unit of a processor with address-based filtering for load/store speculation, the load store unit comprising: 

control logic for the load store unit is configured to: 

in response to receiving an ordering check triggering transaction, determine whether a physical address has previously been generated for an instruction that is dependent on the ordering check triggering transaction; and 

in response to determining that a physical address has not been previously generated for the instruction dependent upon the ordering check triggering transaction, bypass a lookup operation in an ordering violation memory structure to determine whether the instruction dependent upon the ordering check triggering transaction is currently in-flight.
Independent claim 11
A load store unit of a processor with address-based filtering for load/store speculation, the load store unit comprising: 

a filtering table comprising table entries associated with ranges of addresses, 

wherein control logic for the load store unit is configured to: 

maintain the filtering table; 

in response to receiving an ordering check triggering transaction, query the filtering table using a target address of the ordering check triggering transaction to determine if an instruction dependent upon the ordering check triggering transaction has previously been generated a physical address; and 

in response to determining that the filtering table lacks an indication that the instruction dependent upon the ordering check triggering transaction has previously been generated a physical address, bypass a lookup operation in an ordering violation memory structure to determine whether the instruction dependent upon the ordering check triggering transaction is currently in-flight.
Analysis 
Examiner points out that the instant claims are a broader version of the claims seen in U.S. Patent No. 10,990,393 (parent application s/n 16/658,474), and thus would be anticipated by the claims of U.S. Patent No. 10,990,393 (parent application s/n 16/658,474).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art teaches systems and methods for doing ordering checks on instructions, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for implementing address-based filtering for load/store speculation, where a determination / check is done to see if a physical address has been previously generated for an instruction that is dependent upon an ordering check triggering transaction, and in response to the determination finding that a physical address has NOT been previously generated, bypassing a lookup operation in an ordering violation memory structure to determine whether the transaction is currently in-flight as claimed.  Examiner finds the combination of the address-based filtering for load/store speculation and the bypassing of a lookup operation in ordering violation memory structure to determine if an instruction dependent upon an ordering check triggering transaction is currently in-flight to be different from other systems in the art.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanapathipillai et al. (US 10,437,595) teaches a system for optimizing load/store dependencies, where out of order execution is done and checks on ordering can result in performing corrective actions due to ordering violations.
Dice (US 2003/0033510) teaches a speculative execution system that checks ordering and implementing reordering of instructions based on speculative states and instruction dependencies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183